DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1 and 12 in Applicant’s Response to Official Action dated 26 October 2020 (“Response”).  Claims 1-13 and 17-22 are currently pending in this application and are subject to examination herein.
Specification
The disclosure is objected to because of the following informalities: it appears there may have been a typographical error in para. [0008], which recites “The electrical motors Most generally, the power management unit . . . .”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2006/0151666 to VanderMey et al. (“VanderMey”) in view of U.S. Pat. Pub. No. 2015/0314869 to Lemus Martin et al. (“Lemus Martin”) and further in view of U.S. Pat. Pub. No. 2014/0368041 to Tu et al. (“Tu”) and further in view of U.S. Pat. Pub. No. 2018/0118335 to Gamble et al. (“Gamble”).
Regarding claim 1, VanderMey discloses an aircraft (e.g., VTOL aircraft 100) (Abstract; Figs. 1, 2, 9, 11, 12; paras. [0053]-[0056], [0058], [0060]-[0063], [0067], [0069], [0070], [0074], [0079], [0081], [0082], [0084], [0085], [0088], [0091], [0096], [0097], [0099]), comprising: 
a fuel cell (e.g., fuel cell of source of electrical power 50) (Figs. 1, 6; paras. [0039], [0057]); 
a battery (e.g., high-energy batteries of energy storage device 51 (Figs. 1, 6; para. [0094]) configured to be charged by the fuel cell (e.g., fuel cell of source of electrical power 50) (Figs. 1, 6; paras. [0039], [0057]); 

a power management unit (e.g., intelligent controller 52) (Figs. 1, 6; paras. [0057], [0069], [0073], [0075], [0081]) configured to receive electrical power from the fuel cell, the battery, and the supercapacitor.
However, VanderMey does not clearly disclose that a battery and supercapacitor can be used together in energy storage device 51.  Nevertheless, it is well known that combinations of batteries and supercapacitors can be utilized together in order to provide power to an electronic system.  Lemus Martin teaches a power management system and method for an unmanned air vehicle that includes a fuel cell (e.g., fuel cell 2) (Fig. 1; paras. [0002], [0035], [0046], [0057]), batteries (e.g., main battery 3 and/or auxiliary battery 4) (Fig. 1; paras. [0035], [0047], [0055], [0057]) and a supercapacitor (e.g., supercapacitor 6) (Fig. 1; para. [0035], [0049], [0051] ,[0060]) and a power management unit (e.g., fuzzy logic power management unit 7) (Fig. 1; paras. [0051], [0055], [0062]) configured to receive electrical power from the fuel cell, the battery, and the supercapacitor (paras. [0016], [0033], [0040], [0051], [0060], [0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey and Lemus Martin to utilize both batteries and supercapacitors for energy storage and for the fuel cell to charge the batteries and/or supercapacitor.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey and Lemus Martin to utilize both batteries and supercapacitors for energy storage and for the fuel cell to charge the batteries and/or supercapacitor, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc.
Moreover, neither VanderMey nor Lemus Martin expressly discloses or otherwise teaches the power received by the electrical actuator simultaneously comprising electrical power from each of the fuel cell, the battery, and the supercapacitor or the power management unit being configured to supply a first amount of power to a first electric actuator and a second amount of power to a second electric actuator wherein the first amount is different than the second amount.  Nevertheless, fuel cells, batteries and supercapacitors are all well-known energy storage devices that are quite well known in the art.  Tu teaches a reconfigurable hybrid energy storage system for electrified vehicles that utilizes multiple energy storage devices (e.g., first energy storage system 102, second energy storage system 104, that can include a combination of fuel cells, batteries and supercapacitors (Abstract; Figs. 1-3; paras. [0080]-[0082], [0095]-[0102]) and that monitors power loads and power levels generated by a component (paras. [0102], [0103]) and can manipulate the power transfer between the various components of the reconfigurable energy storage system based on the load and the operating conditions of the components (paras. [0104], [0110]), such that the system would simultaneously provide electrical power from each of the fuel cell, the battery and the supercapacitor when conditions require such provision.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine VanderMey and Lemus Martin with the reconfigurable energy storage system taught in Tu in order to provide an energy storage system for a UAV that optimizes efficiency, life cycle and simplicity of the energy storage system, as taught in Tu (paras. [0111], [0112]).   Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine VanderMey and Lemus Martin with the reconfigurable energy storage system taught in Tu, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc.
Furthermore, Gamble teaches an aircraft wherein a power management unit is configured to supply a first amount of power to a first electric actuator (first motor 124) (Fig. 2; paras. [0039], [0040]) and a second amount of power to a second electric actuator (second motor 124) (Fig. 2; paras. [0039], [0040]), wherein the first amount is different than the second amount (para. [0040]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu with the power allocation taught in Gamble in order to allow for stability and control of the aircraft (para. [0040]). Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu with the power allocation taught in Gamble, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  Furthermore, VanderMey
Regarding claim 3, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 2 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  Furthermore, VanderMey discloses an aircraft (e.g., VTOL aircraft 100) (Abstract; Figs. 1, 2, 9, 11, 12; paras. [0053]-[0056], [0058], [0060]-[0063], [0067], [0069], [0070], [0074], [0079], [0081], [0082], [0084], [0085], [0088], [0091], [0096], [0097], [0099]) further comprising: an at least partially electrically powered propulsion system (paras. [0055], [0056], [0057]).
Regarding claim 4, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 3 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  Furthermore, VanderMey discloses an aircraft (e.g., VTOL aircraft 100) (Abstract; Figs. 1, 2, 9, 11, 12; paras. [0053]-[0056], [0058], [0060]-[0063], [0067], [0069], [0070], [0074], [0079], [0081], [0082], [0084], [0085], [0088], [0091], [0096], [0097], [0099]) wherein the electrically powered propulsion system (paras. [0055], [0056], [0057]) comprises a main rotor system or a plurality of rotors (Figs. 1-3, 8; paras. [0055]-[0058]).
Regarding claim 5, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 3 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  Furthermore, VanderMey discloses an aircraft (e.g., VTOL aircraft 100) (Abstract; Figs. 1, 2, 9, 11, 12; paras. [0053]-[0056], [0058], [0060]-[0063], [0067], [0069], [0070], [0074], [0079], [0081], [0082], [0084], [0085], [0088], [0091], [0096], [0097], [0099]) wherein the electrically powered propulsion 
Regarding claim 6, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  Furthermore, VanderMey teaches an aircraft (e.g., VTOL aircraft 100) (Abstract; Figs. 1, 2, 9, 11, 12; paras. [0053]-[0056], [0058], [0060]-[0063], [0067], [0069], [0070], [0074], [0079], [0081], [0082], [0084], [0085], [0088], [0091], [0096], [0097], [0099]) wherein the fuel cell (e.g., fuel cell of source of electrical power 50) (Figs. 1, 6; paras. [0039], [0057]) is configured to substantially continuously provide operational electrical power output sufficient to power a rotor system (e.g., cell(s) 40 and/or propeller 20/motor 60) (Figs. 1-3, 8; paras. [0055]-[0058]).
Regarding claim 7, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  Furthermore, Lemus Martin teaches the power management unit (e.g., fuzzy logic power management unit 7) (Fig. 1; paras. [0051], [0055], [0062]) is configured to selectively direct electrical power that is unused by the rotor system (e.g., propulsion system 11) (Fig. 1; paras. [0055]-[0060]) to an electrically powered accessory (e.g., payload 8, such as a pulsed laser) (para. [0060]). It should be noted that power that the fuzzy logic controller determines not to send to the rotor system is, by definition, power that is unused by the rotor system.  
Regarding claim 12, VanderMey discloses a method of powering rotor systems (e.g., cell(s) 40 and/or propeller 20/motor 60) (Figs. 1-3, 8; paras. [0055]-[0058]) of an aircraft (e.g., VTOL aircraft 100) 
providing a fuel cell (e.g., fuel cell of source of electrical power 50) (Figs. 1, 6; paras. [0039], [0057]), a battery (e.g., high-energy batteries of energy storage device 51 (Figs. 1, 6; para. [0094]), and a supercapacitor (e.g., super-capacitor of energy storage device 51) (para. [0094]); 
operating the fuel cell (e.g., fuel cell of source of electrical power 50) (Figs. 1, 6; paras. [0039], [0057]) to generate electrical power (paras. [0039], [0057]); 
providing electrical power generated by the fuel cell (e.g., fuel cell of source of electrical power 50) (Figs. 1, 6; paras. [0039], [0057]) to the battery (e.g., high-energy batteries of energy storage device 51 (Figs. 1, 6; para. [0094]) or the supercapacitor (e.g., super-capacitor of energy storage device 51) (para. [0094]); and 
powering the rotor system (e.g., cell(s) 40 and/or propeller 20/motor 60) (Figs. 1-3, 8; paras. [0055]-[0058]) of an aircraft (e.g., VTOL aircraft 100) (Abstract; Figs. 1, 2, 9, 11, 12; paras. [0053]-[0056], [0058], [0060]-[0063], [0067], [0069], [0070], [0074], [0079], [0081], [0082], [0084], [0085], [0088], [0091], [0096], [0097], [0099]) using electrical power generated by the fuel cell (e.g., fuel cell of source of electrical power 50) (Figs. 1, 6; paras. [0039], [0057]).
However, VanderMey does not clearly disclose that a battery and supercapacitor can be used together in energy storage device 51.  Nevertheless, it is well known that combinations of batteries and supercapacitors can be utilized together in order to provide power to an electronic system.  Lemus Martin teaches a power management system and method for an unmanned air vehicle that includes a fuel cell (e.g., fuel cell 2) (Fig. 1; paras. [0002], [0035], [0046], [0057]), batteries (e.g., main battery 3 and/or auxiliary battery 4) (Fig. 1; paras. [0035], [0047], [0055], [0057]) and a supercapacitor (e.g., VanderMey and Lemus Martin to utilize both batteries and supercapacitors for energy storage and for the fuel cell to charge the batteries and/or supercapacitor .  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey and Lemus Martin to utilize both batteries and supercapacitors for energy storage and for the fuel cell to charge the batteries and/or supercapacitor, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Moreover, neither VanderMey nor Lemus Martin expressly discloses or otherwise teaches the power received by the electrical actuator simultaneously comprising electrical power from each of the fuel cell, the battery, and the supercapacitor or the power management unit being configured to supply a first amount of power to a first electric actuator and a second amount of power to a second electric actuator wherein the first amount is different than the second amount.  Nevertheless, fuel cells, batteries and supercapacitors are all well-known energy storage devices that are quite well known in the art.  Tu teaches a reconfigurable hybrid energy storage system for electrified vehicles that utilizes multiple energy storage devices (e.g., first energy storage system 102, second energy storage system 104, that can include a combination of fuel cells, batteries and supercapacitors (Abstract; Figs. 1-3; paras. [0080]-[0082], [0095]-[0102]) and that monitors power loads and power levels generated by a component (paras. [0102], [0103]) and can manipulate the power transfer between the various components of the reconfigurable energy storage system based on the load and the operating VanderMey and Lemus Martin with the reconfigurable energy storage system taught in Tu in order to provide an energy storage system for a UAV that optimizes efficiency, life cycle and simplicity of the energy storage system, as taught in Tu (paras. [0111], [0112]).   Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine VanderMey and Lemus Martin with the reconfigurable energy storage system taught in Tu, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Furthermore, Gamble teaches a method comprising power a first rotor system (first motor 124 and propeller 122) (Fig. 2; paras. [0039], [0040]) and a second rotor system (second motor 124 and propeller 122) (Fig. 2; paras. [0039], [0040]), and operating a power management unit to supply a first amount of electrical power to the first rotor system and a second amount of the electrical power to the second rotor system, wherein the first amount is different than the second amount (para. [0040]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu with the power allocation taught in Gamble in order to allow for stability and control of the aircraft (para. [0040]). Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu with the power allocation taught in Gamble, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the method of claim 12 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 12.  Furthermore, VanderMey discloses a method wherein the powering the rotor system (e.g., cell(s) 40 and/or propeller 20/motor 60) (Figs. 1-3, 8; paras. [0055]-[0058]) comprises operating a brushless direct current motor or a permanent magnet synchronous motor (paras. [0039], [0055], [0056], [0058], [0067]).
Regarding claim 17, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the method of claim 12 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 12.  However, neither VanderMey, Lemus Martin, Tu nor Gamble expressly discloses or otherwise teaches that, during takeoff, the power management unit is configured to provide relatively more electrical power from the fuel cell as compared to an amount of electrical power provided by the supercapacitor and is further configured to provide relatively more electrical power from the supercapacitor as compared to an amount of electrical power provided by the battery.  Nevertheless, it is known that power requirements during takeoff would be higher than at other times, such as during taxiing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify VanderMey in view of Lemus Martin with the power management unit taught in Tu and to cause the power management unit disclosed in Tu to draw relatively more electrical power from the fuel cell than from the supercapacitor due to the relatively greater power Gamble.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify VanderMey in view of Lemus Martin with the power management unit taught in Tu to cause the power management unit is configured to provide relatively more electrical power from the fuel cell as compared to an amount of electrical power provided by the supercapacitor and is further configured to provide relatively more electrical power from the supercapacitor as compared to an amount of electrical power provided by the battery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 18, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the method of claim 17 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 12.  However, neither VanderMey, Lemus Martin, Tu nor Gamble expressly discloses or otherwise teaches that, during a vertical climb, the power management unit is configured to provide a substantially similar amount of power from the fuel cell as is provided by the fuel cell during takeoff, an increased amount of electrical power from the supercapacitor as compared to the amount of electrical power from the supercapacitor during takeoff, and an increased amount of electrical power from the battery as compared to the amount of electrical power from the battery during takeoff.  Nevertheless, Tu teaches that the power management unit monitors power loads and power levels generated by a component (paras. [0102], [0103]) and can manipulate the power transfer between the various VanderMey in view of Lemus Martin with the power management unit taught in Tu and with the differential power allocation taught in Gamble to cause the power management unit is configured to provide relatively more electrical power from the fuel cell as compared to an amount of electrical power provided by the supercapacitor and is further configured to provide relatively more electrical power from the supercapacitor as compared to an amount of electrical power provided by the battery, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 8, 9, 19 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2014/0030628 to McMahon.
Regarding claim 8, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches the fuel cell comprising at least one of a microbial fuel cell, metal hydride fuel cell, electro-galvanic fuel cell, direct formic acid fuel cell, polymer membrane regenerative fuel cell, direct borohydride fuel cell, alkaline fuel cell, direct or reformed methanol fuel cell, direct ethanol fuel cell, proton exchange membrane fuel cell, redox fuel cell, phosphoric acid fuel cell, solid acid fuel cell, molten carbonate fuel cell, tubular solid oxide fuel cell, protonic ceramic fuel cell, direct carbon fuel cell, enzymatic bio fuel cell, and a McMahon teaches a fuel cell that comprises at least one of a microbial fuel cell (para. [0057]), metal hydride fuel cell (para. [0057]), electro-galvanic fuel cell (para. [0057]), direct formic acid fuel cell (para. [0057]), polymer membrane regenerative fuel cell, direct borohydride fuel cell (para. [0057]), alkaline fuel cell (para. [0057]), direct or reformed methanol fuel cell (para. [0057]), direct ethanol fuel cell (para. [0057]), proton exchange membrane fuel cell (para. [0057]), redox fuel cell, phosphoric acid fuel cell (para. [0057]), solid acid fuel cell, molten carbonate fuel cell (para. [0057]), tubular solid oxide fuel cell (para. [0057]), protonic ceramic fuel cell (para. [0057]), direct carbon fuel cell (para. [0057]), enzymatic bio fuel cell, and a magnesium air fuel cell (para. [0057]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with any of the fuel cell types taught by McMahon, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches the fuel cell being configured to combust at least one of ethanol, hydrogen, methanol, ammonia, hydrazine, ethylene glycol, carbon monoxide, dilute methane, COS & H2S, phosphoric acid, cesium dihydrogen phosphate, cesium hydrogen sulfate, and formic acid.  Nevertheless, a wide variety of different types of fuel cells are known in the art.  McMahon teaches a fuel cell that is configured to combust at least one of ethanol VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with any of the fuel cell types taught by McMahon, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the method of claim 12 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 12.  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or teaches a method wherein the fuel cell comprises an ethanol fueled fuel cell.   Nevertheless, a wide variety of different types of fuel cells are known in the art.  McMahon teaches a method wherein the fuel cell comprises an ethanol fueled fuel cell (para. [0057]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with using the ethanol fueled fuel cell taught by McMahon, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 22, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the method of claim 12 (see above).  It would have been obvious to one VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 12.  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches a method wherein the fuel cell comprises at least one of a microbial fuel cell, metal hydride fuel cell, electro-galvanic fuel cell, direct formic acid fuel cell, polymer membrane regenerative fuel cell, direct borohydride fuel cell, alkaline fuel cell, direct or reformed methanol fuel cell, direct ethanol fuel cell, proton exchange membrane fuel cell, redox fuel cell, phosphoric acid fuel cell, solid acid fuel cell, molten carbonate fuel cell, tubular solid oxide fuel cell, protonic ceramic fuel cell, direct carbon fuel cell, enzymatic bio fuel cell, and a magnesium air fuel cell.  Nevertheless, a variety of different types of fuel cells are known in the art.  McMahon teaches a method wherein a fuel cell that comprises at least one of a microbial fuel cell (para. [0057]), metal hydride fuel cell (para. [0057]), electro-galvanic fuel cell (para. [0057]), direct formic acid fuel cell (para. [0057]), polymer membrane regenerative fuel cell, direct borohydride fuel cell (para. [0057]), alkaline fuel cell (para. [0057]), direct or reformed methanol fuel cell (para. [0057]), direct ethanol fuel cell (para. [0057]), proton exchange membrane fuel cell (para. [0057]), redox fuel cell, phosphoric acid fuel cell (para. [0057]), solid acid fuel cell, molten carbonate fuel cell (para. [0057]), tubular solid oxide fuel cell (para. [0057]), protonic ceramic fuel cell (para. [0057]), direct carbon fuel cell (para. [0057]), enzymatic bio fuel cell, and a magnesium air fuel cell (para. [0057]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble using any of the fuel cell types taught by McMahon, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2009/0272337 to Pomponio.
Regarding claim 10, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1. Furthermore, Tu discloses the battery comprising at least one of a lithium ion battery (paras. [0014], [0083]).  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches the battery comprising at least one of a lithium manganese oxide, zinc-carbon, zinc-chloride, alkaline, zinc manganese dioxide, nickel oxyhydroxide, lithium copper oxide, a bio-battery, lithium iron disulfide, lithium chromium oxide, lithium carbon fluoride, mercury oxide, zinc-air, silver-oxide, silver-zinc, magnesium, a Zamboni pile, nickel cadmium, nickel metal hydride, nickel zinc, silver zinc, lithium iron phosphate, and a solid state battery.  Nevertheless, a wide variety of different types of batteries are quite well known in the art.  Pomponio teaches a battery comprising at least one of a lithium ion (paras. [0120], [0121], [0129]), lithium manganese oxide, zinc-carbon (para. [0130]), zinc-chloride (para. [0131]), alkaline (para. [0132]), zinc manganese dioxide, nickel oxyhydroxide (para. [0140]), lithium copper oxide, a bio-battery, lithium iron disulfide (para. [0134]), lithium chromium oxide, lithium carbon fluoride, mercury oxide (para. [0136]), zinc-air (para. [0137]), silver-oxide (para. [0133]), silver-zinc, magnesium, a Zamboni pile, nickel cadmium (paras. [0025], [0143]), nickel metal hydride (para. [0144]), nickel zinc, silver zinc, lithium iron phosphate, and a solid state battery.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with any of the battery types taught by Pomponio to realize the benefits taught in the above-referenced Pomponio.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with any of the battery types taught by Pomponio, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2016/0260938 to Nielsen et al. (“Nielsen”).
Regarding claim 10, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  Furthermore, Tu discloses the battery comprising at least one of a lithium ion battery (paras. [0014], [0083]).  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches the battery comprising at least one of a lithium manganese oxide, zinc-carbon, zinc-chloride, alkaline, zinc manganese dioxide, nickel oxyhydroxide, lithium copper oxide, a bio-battery, lithium iron disulfide, lithium chromium oxide, lithium carbon fluoride, mercury oxide, zinc-air, silver-oxide, silver-zinc, magnesium, a Zamboni pile, nickel cadmium, nickel metal hydride, nickel zinc, silver zinc, lithium iron phosphate, and a solid state battery.  Nevertheless, a wide variety of different types of batteries are quite well known in the art.  Nielsen teaches a battery comprising at least one of a lithium ion (para. [0052]), lithium manganese oxide (para. [0052]), zinc-carbon, zinc-chloride, alkaline (para. [0052]), zinc manganese dioxide (para. [0052]), nickel oxyhydroxide (para. [0052]), lithium copper oxide (para. VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with any of the battery types taught by Nielsen, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2017/0027168 to Heath.
Regarding claim 10, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  Furthermore, Tu discloses the battery comprising at least one of a lithium ion battery (paras. [0014], [0083]).  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches the battery comprising at least one of a lithium manganese oxide, zinc-carbon, zinc-chloride, alkaline, zinc manganese dioxide, nickel oxyhydroxide, lithium copper oxide, a bio-battery, lithium iron disulfide, lithium chromium oxide, lithium carbon fluoride, mercury oxide, zinc-air, silver-oxide, silver-zinc, magnesium, a Zamboni pile, nickel cadmium, nickel metal hydride, nickel zinc, silver zinc, lithium iron Heath teaches a battery comprising at least one of a lithium ion (para. [0125]), lithium manganese oxide (para. [0125]), zinc-carbon (para. [0125]), zinc-chloride (para. [0125]), alkaline (para. [0125]), zinc manganese dioxide, nickel oxyhydroxide (para. [0125]), lithium copper oxide, a bio-battery (para. [0125]), lithium iron disulfide, lithium chromium oxide, lithium carbon fluoride, mercury oxide, zinc-air (para. [0125]), silver-oxide, silver-zinc, magnesium, a Zamboni pile (para. [0125]), nickel cadmium (para. [0125]), nickel metal hydride (para. [0125]), nickel zinc (para. [0125]), silver zinc (para. [0125]), lithium iron phosphate (para. [0125]), and a solid state battery (para. [0125]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with any of the battery types taught by Heath, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2017/0330698 to Park et al. (“Park”).
Regarding claim 11, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches the supercapacitor comprising at least one of an electric double layer capacitor, a hybrid capacitor, a pseudo capacitor, a Heath teaches a supercapacitor (Abstract) comprising at least one of an electric double layer capacitor (paras. [0005], [0067]), a hybrid capacitor (para. [0005]), a pseudo capacitor (para. [0005], a bio supercapacitor, and a fullerene supercapacitors, comprising at least one electrode comprising at least one of polyaniline (para. [0011]), gold (para. [0097]), aluminum (para. [0071]), platinum (para. [0097]), palladium (para. [0071]), activated carbon (para. [0013]), graphite (para. [0013]), graphene (para. [0013]), graphane, carbon nanotubes (para. [0069]), carbide derived carbon, carbon aerogel (para. [0013]), manganese (para. [0071]), ruthenium (para. [0071]), iridium (para. [0071]), iron (para. [0071]), titanium (sulfide) (para. [0071]), composite electrodes (para. [0068]), lithium, sulfuric acid, potassium hydroxide, sodium perchlorate, lithium perchlorate, phosphonium salts, lithium hexafluoro arsenate, acetonitrile, propylene carbonate, polyacrylonitrile, chitin, lignin, pectin, cellulose, polymers of pyran, and furan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with any of the electrode types taught by Park, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2009/0236222 to Murase et al. (“Murase”).
Regarding claim 11, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the aircraft of claim 1 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches the supercapacitor comprising at least one of an electric double layer capacitor, a hybrid capacitor, a pseudo capacitor, a bio supercapacitor, and a fullerene supercapacitors, comprising at least one electrode comprising at least one of polyaniline, gold, aluminum, platinum, palladium, activated carbon, graphite, graphene, graphane, carbon nanotubes, carbide derived carbon, carbon aerogel, manganese, ruthenium, iridium, iron, titanium (sulfide), composite electrodes, lithium, sulfuric acid, potassium hydroxide, sodium perchlorate, lithium perchlorate, phosphonium salts, lithium hexafluoro arsenate, acetonitrile, propylene carbonate, polyacrylonitrile, chitin, lignin, pectin, cellulose, polymers of pyran, and furan.  Nevertheless, a variety of supercapacitor designs and electrode types are known in the art.  Murase teaches an electrode comprising at least one of polyaniline, gold, aluminum, platinum, palladium, activated carbon, graphite, graphene, graphane, carbon nanotubes, carbide derived carbon, carbon aerogel, manganese, ruthenium, iridium, iron, titanium (sulfide), composite electrodes, lithium, sulfuric acid, potassium hydroxide, sodium perchlorate, lithium perchlorate, phosphonium salts, lithium hexafluoro arsenate, acetonitrile, propylene carbonate, polyacrylonitrile, chitin (para. [0058]), lignin (para. [0058]), pectin (para. [0058]), cellulose, polymers of pyran, and furan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu and  Gamble with any of the electrode types taught by Murase in order to suppress adsorption of an adsorbent component onto an electrode, as taught by Murase (para. [0058]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft taught by VanderMey in view of Lemus Martin and further in view of Tu with any of the electrode types taught by Murase, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble as applied to claim 12 above, and further in view of U.S. Pat. Pub. No. 2018/0198135 to Cho et al. (“Cho”).
Regarding claim 20, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the method of claim 12 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey, Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 1.  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches a method wherein the fuel cell comprises a nanoparticle catalyst.  Nevertheless, fuel cells comprising a nanoparticle catalyst are known in the art.  Cho teaches a fuel cell (para. [0094]) comprising a nanoparticle catalyst (para. [0010], [0091]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with the fuel cell comprising a nanoparticle catalyst taught by Cho, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble as applied to claim 12 above, and further in view of U.S. Pat. Pub. No. 2014/0322617 to Wang et al. (“Wang”).
Regarding claim 21, VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble teaches the method of claim 12 (see above).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention combine VanderMey,  Lemus Martin, Tu and Gamble for the same reasons provided above with regard to claim 12.  However, neither VanderMey, Lemus Martin, Tu nor Gamble discloses or otherwise teaches a method wherein the fuel cell comprises an enzymatic biocatalyst.  Nevertheless, fuel cells comprising an enzymatic biocatalyst are known in the art.  Wang teaches a fuel cell (Abstract; paras. [0003]-[0006]) comprising a nanoparticle catalyst (para. [0081]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method taught by VanderMey in view of Lemus Martin and further in view of Tu and further in view of Gamble with the fuel cell comprising an enzymatic biocatalyst taught by Wang, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a); MPEP § 1207.03(c).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643